Name: Council Regulation (EEC) No 2083/92 of 14 July 1992 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  international trade;  marketing;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31992R2083Council Regulation (EEC) No 2083/92 of 14 July 1992 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 208 , 24/07/1992 P. 0015 - 0016 Finnish special edition: Chapter 15 Volume 11 P. 0159 Swedish special edition: Chapter 15 Volume 11 P. 0159 COUNCIL REGULATION (EEC) No 2083/92 of 14 July 1992 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 11 (1) of Regulation (EEC) No 2092/91 (4) stipulates that, as from 23 July 1992, products which are imported from a third country may be marketed only where they originate in a third country appearing in a list to be drawn up in accordance with the procedure laid down in Article 14 of the said Regulation; whereas Article 11 (2) specifies the conditions which have to be met for a third country to be inlcuded in the list; Whereas it has become apparent that, due to the absence of information submitted to date by third countries, it will not be possible to decide on the entry of those countries in the list within the abovementioned time limit; Whereas the second subparagraph of Article 16 (3) of the Regulation provides for the possibility to delay the implementation of Article 11 only where a third country has submitted a request for entry in the list in due time before the abovementioned time limit; Whereas these provisions could lead to interruption of imports of products where a third country has not submitted in due time a request for entry in the list referred to in Article 11 (1) (a); Whereas interruptions of imports from third countries of products satisfying the conditions specified in Article 11 (2) should be avoided, in particular because these products may be necessary for the proper preparation of composite products; Whereas, therefore, pending the inclusion of a third country in the list referred to in Article 11 (1) (a), importers should be able to obtain authorization to import from third countries products shown to comply with production rules and inspection arrangements equivalent to those provided for in Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2092/91 is hereby amended as follows: 1. the following paragraph shall be added to Article 11: '6. (a) By way of derogation from paragraph 1, the importer(s) in a Member State shall be authorized by the competent authority of the Member State to market until 31 July 1995, products imported from a third country not included in the list referred to in paragraph 1 (a) provided the importer(s) furnish(es) the competent authority of the importing Member State with sufficient evidence that the imported products were manufactured according to production rules equivalent to those laid down in Articles 6 and 7 and were subject to inspection measures of equivalent effectiveness to those referred to in Articles 8 and 9, and that such inspection measures will be permanently and effectively applied. Such authorization shall be valid only as long as the abovementioned conditions are shown to be satisfied. It shall expire from the time of inclusion of a third country in the list referred to in paragraph 1 (a). (b) Where a Member State has received sufficient evidence from an importer, it shall forthwith notify to the Commission and the other Member States the third country from which products are imported and supply detailed information on the production and inspection arrangements and the guarantees that they will be pemanently and effectively applied. (c) At the request of a Member State or at the Commission's initiative, the matter shall be submitted to the Committee referred to in Article 14 for examination. Should it emerge from this examination that the imported products were not manufactured according to equivalent production rules and/or inspection measures of equivalent effectiveness, the Commission shall request the Member State which granted the authorization to withdraw it. It may be decided, in accordance with the procedure laid down in Article 14, that the imports in question shall be prohibited or that their continuation shall be subject to certain of the import conditions being amended within a given period. (d) The notification referred to in (b) shall not be required where it concerns production and inspection arrangements already notified by another Member State, pursuant to (b), unless significant new evidence is submitted justifying a review of the examination and decision referred to in (c). Before 31 July 1994, the Commission shall re-examine the provisions of paragraph 1 and submit any appropriate proposal for its review.'; 2. the first subparagraph of Article 16 (3) shall be replaced by the following: '3. Article 5, Article 8 (1) and Article 11 (1) shall apply from 1 January 1993.'; 3. the dates referred to in Article 5 (9) and Article 10 (7) shall be replaced by that of 31 July 1994. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1992. For the Council The President J. GUMMER (1) OJ No C 74, 25. 3. 1992, p. 9. (2) Opinion delivered on 10 July 1992 (not yet published in the Official Journal). (3) Opinion delivered on 26 May 1992 (not yet published in the Official Journal). (4) OJ No L 198, 22. 7. 1991, p. 1.